Citation Nr: 1402242	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island which, in part, denied entitlement to "service connection for loss of use of the left arm."

The Veteran testified before the undersigned at a Board videoconference hearing in November 2007.  A transcript of this proceeding has been associated with the claims folder.

This issue was remanded by the Board in February 2008.  This remand had also recounted the rather complicated procedural history of this case; it will not be repeated here.  This issue was once again before the Board in November 2011, at which time it was again remanded for additional development.

The Board then issued a decision in November 2012 that denied entitlement to SMC due to loss of use of the left arm.  The Veteran appealed this decision to the Court of Veterans Appeals (CAVC); in August 2013, the parties (i.e., the Veteran and the Secretary) agreed to a Joint Motion for Remand (JMR).  On August 8, 2013, CAVC issued an Order vacating the Board's 2012 decision and remanding the case back to the Board for action consistent with the JMR.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims associated with the Veteran's claim.  Any pertinent records contained in this paperless file must be taken into consideration when evaluating the Veteran's claim.

The issue of entitlement to an increased evaluation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this case has been returned to the Board for action consistent with the JMR agreed to by the Secretary and the Veteran.  The JMR had found that the Board had erred when it relied on an inadequate VA examination conducted in December 2011 and for not providing adequate reasons and bases when it failed to ensure VA's duty to assist by failing to consider whether a contemporaneous VA examination was needed.

Specifically, the December 2011 VA examination was found to be inadequate because the examiner appeared to have provided an internally inconsistent opinion; moreover, the examiner had failed to provide a complete, full rationale for the conclusions reached.  Another VA examination is deemed necessary to resolve the internal inconsistencies of the December 2011 opinion.

A review of the Veteran's Virtual VA paperless claims file indicates that the RO has obtained VA treatment records through December 2012.  However, the Board finds that while the case is in remand status, it must ascertained whether there are additional, pertinent treatment records dated from December 2012 that should be obtained before a final decision is made in this case.

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his left shoulder since December 2012.  All efforts to obtain these records must be noted in the claims file and the Veteran and his representative must be provided notice of any records that VA was unable to obtain.  This notice must do each of the following: 

(a) identify the records VA was unable to obtain; 
(b) explain the efforts VA made to obtain the records; 
(c) describe any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and
(d) notify the Veteran that it is ultimately his responsibility to provide the evidence.

2.  Schedule the Veteran for an appropriate examination of the left shoulder (orthopedic and/or neurologic) in order to ascertain whether the Veteran has loss of use of the left arm as a result of the service-connected left shoulder rotator cuff tear and osteoarthritis of the acromioclavicular joint.  All necessary special tests must be conducted.  The examiner is to review the entire claims folder, to include any records contained in the Veteran's Virtual VA paperless claims folder, and any records obtained in conjunction with this remand.  This review of the records is to be noted in the examination report.

The examiner is asked to resolve the inconsistencies noted in the VA examination conducted in December 2011.  Specifically, the prior examiner had stated that, because of the Veteran's right arm amputation and the left shoulder rotator cuff tears, the Veteran had no effective use of the left arm and that he would be justly served by either amputation or a suitable prosthesis.  Despite this, the examiner also found that the Veteran did not have functional impairment of the left upper extremity, such that no effective function remains, other than that which would be equally well served by an amputation with prosthesis.  This is the inconsistency that must be unequivocally resolved by the new examination.

Moreover, the December 2011 examiner had failed to provide a complete rationale for the conclusion reached.  The examiner must provide a complete rationale for all conclusions reached.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained. 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The RO/AMC must ensure that the above-noted instructions have been fully complied with; if they are not, the case must be referred for corrective action.

5.  Once the above has been completed, the Veteran's claim for SMC due to the loss of use of the left arm must be readjudicated.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



